PER CURIAM ORDER.
The Court having considered and granted the petition and conditional cross-petition for writ of certiorari in the above-entitled case, it is this 15th day of November, 2004,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to the Court of Special Appeals for reconsideration in light of State v. Carroll, 383 Md. 438, 859 A.2d 1138 (2004). Costs in this Court and in the Court of Special Appeals to be paid by the respondent, Paul Junior Swann.